DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/30/2021 has been entered.  Claims 1-4, 6-11, 15 and 21-29 remain pending in the present application with claims 7-11 and 15 withdrawn as being non-elected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “the shoulder has a diameter greater than both a diameter of the vehicle side and a diameter of the accessory side” renders the claim indefinite since claim 1 previously establishes that the accessory side includes a shoulder (see Line 5-6 of claim 1. Applicant has not established that the accessory side include multiple parts with different diameters or sizes and therefore the limitation is indefinite since it is unclear how the shoulder can have a greater diameter than the accessory side when the accessory side includes the shoulder.  It appears as though the Applicant 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farral US 6843629 (hereinafter Farral).
As an initial note, the Examiner wishes to note that Applicant’s claims are directed towards an accessory adapter. Therefore, limitations dealing with other structures (i.e. vehicle hinge, hinge pin, hinge sleeve, fastening article, etc.) will be treated as intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Re. Cl. 1, Farral discloses: An accessory adapter (700, Fig. 8) comprising: (a) a vehicle side (710, Fig. 8) that directly attaches to a hinge pin of a vehicle hinge (see Fig. 8, the side is capable of attaching to a hinge pin of a vehicle hinge), wherein the vehicle side is a toroid (see shape of 710, toroid due to cylindrical shape of 732 and hole 750) that fits within a hinge sleeve of the vehicle hinge so that the hinge pin is received by a hole (750, Fig. 8) of the vehicle side (see Fig. 8-9, the device is capable of being used in the claimed intended use); and (b) an accessory side (770 and 720, Fig. 8) configured to connect to an accessory (see Fig. 8-9, configured to connect to an accessory via threads 740), wherein the accessory side includes a shoulder (770, Fig. 8) positioned at a base of the vehicle side (see Fig. 8), wherein the shoulder has a diameter greater than both a diameter of the vehicle side (see Fig. 8-9, the shoulder has a diameter greater than the diameter of opening 750) and a diameter of the accessory side (see Fig. 9, the shoulder has a diameter greater than the diameter of 720); wherein the vehicle side and the accessory side are opposing sides of a single piece that forms the accessory adapter (see Fig. 8); and the diameter of the vehicle side is less than the diameter of the accessory side (see Fig. 8-9, the diameter of opening 750 is less than the diameter of 720).
Re. Cl. 2, De Leon discloses: the vehicle hinge is a windshield hinge (see Fig. 8-9, the vehicle side 710 is capable of being used with a windshield hinge having compatible hardware to 710).
Re. Cl. 3, De Leon discloses: attachment of the accessory adapter does not impede rotation of a windshield. (see Fig. 8-9, the accessory is capable of being used with a hinge that does not impede rotation of a windshield since it can be located or positioned on the vehicle in a position other than the windshield)
Re. Cl. 4, De Leon discloses: the accessory adapter is configured to be installed, removed, or both without tools (see Fig. 8, the adapter can be installed by hand by simply gripping 700).
Re. Cl. 6, De Leon discloses: the accessory adapter includes a male segment (720, Fig. 8) that is accepted by a female segment of the accessory (see Fig. 8, the male segment can be accepted by a female segment, threads, of the accessory).
Re. Cl. 21, De Leon discloses: the accessory side extends through a fastening article to position the fastening article between the accessory and the vehicle side (see Fig. 8-9, the accessory side 720/770 is capable of extending through a fastening artic as shown in Fig. 7).
Re. Cl. 22, De Leon discloses: a fastening article is threaded onto the male segment prior to threading the male segment into the female segment of the accessory (see Fig. 8-9, the adapter 70 is capable of being used in the claimed intended use as claimed since it has the Applicant’s claimed structure).
Re. Cl. 23, De Leon discloses: once the male segment is threaded into the female segment of the accessory, the fastening article is un-threaded to bias against the accessory (see Fig. 7-9, the accessory is capable of being used by adjusting the fastening article relative to the accessory).
Re. Cl. 24, De Leon discloses: the fastening article is a nut (see Fig. 8-9, the accessory is capable of being used with a fastening article being a nut threaded onto 740).
Re. Cl. 25, De Leon discloses: the fastening article is repositionable to bias the fastening article against the accessory (see Fig. 8-9, the accessory is capable of being used in the claimed intended use by adjusting a nut/fastening article relative to threads 740).
Re. Cl. 26, Farral discloses: the fastening article abuts of the accessory adapter and abuts the accessory (see Fig. 8-9; the accessory and adapter is capable of being used in the claimed intended use).
Re. Cl. 27, Farral discloses: a cross-sectional length of the vehicle side is less than a cross-sectional length of the accessory side (Col. 2, Lines 50-53, Col. 3, Lines 60-63, Col. 4, Lines 54-55, and Col. 5, Lines 18-21; by 700 being similar to device 200 and being formed with modifications previously described with respect to devices 200 and 300, Farall discloses that the length of the proximal portion 710 may vary depending on whether a flush, recessed or protruding installation is desired; thereby having a recessed installation, e.g. end of 234 recessed within 100 as can be seen schematically in Fig. 3, would result in the length of the vehicle side being less than the length of the accessory side).
Re. Cl. 28, Farral discloses: the hole of the vehicle side is threaded (Col. 4, Lines 57-58) to engage a threading of the hinge pin and the accessory side is also threaded (due to the threads in 750, the device is capable of engaging a claimed hinge pin or being used in the claimed intended use).
Re. Cl. 29, Farral discloses: the shoulder prevents insertion of the vehicle side into the hinge sleeve beyond the shoulder (see Fig. 7-9, the shoulder 770 would prevent an item from extending beyond the shoulder while being threaded onto 740).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 21-29 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albrecht US 4934411, Albrecht US 4848405, Alty US 6662511, Ellingson US 2016/0238056, Janusz US 5755542, Mitchell US 3245449, and Ridley US 3563131 disclose other known accessory adapters which are particularly pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.